In his motion for rehearing appellant says: "The contentions of appellant are, in his motion for a rehearing, that there was no corpus delicti established in this case, and this conviction should not stand. It is the further contention of appellant, that corpus delicti cannot be established in this case, without wholly disregarding the Constitutional and Statutory rights guaranteed to the appellant." Examining this contention in the light of the evidence, it is observed that the facts making out the substantive crime were shown otherwise than by appellant's confession to the district attorney. There was no doubt that the offense for which appellant was tried had been committed by somebody. The district attorney stated in his testimony that the conversation he had with appellant was "with reference to this offense for which he is being tried today." His testimony also showed that he and appellant were discussing the theft of the money of the injured party. According to his version, appellant admitted that $35 of the stolen money had been taken from his shoes, and, further, that he could give no explanation for his possession of said money. Manifestly, the corpus delicti was not shown solely by appellant's confession. We quote from Mitchell v. State, 6 S.W.2d 753, as follows:
"Appellant contends that the evidence is insufficient to sustain the conviction, basing his position on the claim that the corpus delicti is shown solely by his confession. The facts making out the substantive crime were shown otherwise than by appellant's confession. There was no doubt that the offense for which appellant was tried had been committed by somebody. Such being the case, appellant's confession of his guilty connection with the crime was sufficient to justify his conviction. In the case of Clark v. State, 85 Tex.Crim. R., 210 S.W. 544, this court stated the rule as follows:
"It is the settled law of this State that the confession of one accused of crime, of his connection therewith, will justify his conviction when the facts making out the substantive crime have been shown otherwise.'
"See, also, Attaway v. State, 35 Tex.Crim. R.,34 S.W. 112; White v. State, 40 Tex.Crim. R., 50 S.W. 705; Sullivan v. State, 40 Tex.Crim. R., 51 S.W. 375; Landreth v. State, 44 Tex.Crim. R., 70 S.W. 758."
The motion for rehearing is overruled. *Page 49 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.